Title: Thomas Jefferson to Mathew Carey, 18 September 1819
From: Jefferson, Thomas
To: Carey, Mathew


					
						
							Dear Sir
							
								Monticello
								Sep. 18. 19.
							
						
						I have to request you to send me the under written books, only 1. vol. a week of 8vos or 2. vols a week where 12mos beginning with the Sophocles which is most immediately wanting this caution is to prevent overburthening our village mails I have entirely lost sight & recollection of the state of our accounts. be so good as to send it to me and it shall be duly attended to. I salute you with great respect and esteem.
						
							
								Th: Jefferson
							
						
					
					
						Francklin’s Sophocles, or any other translation English or French.
						mrs Carter’s translation of Epictetus.
						a translation of Antoninus’s commentaries, Eng. or French.
					
				